MAMEA, J.,
dissenting:
I respectfully dissent with the holding of the majority and would grant the Maugaotega family’s prayer for injunctive relief. In denying the Maugaotega family claim of ownership to the disputed land, the majority concluded that the location of the land in Amaluia is determinative of the issue of title. The court based its reasoning on the principle that absent persuasive evidence, a title connected with land and the affairs of a particular village cannot be given authority over land and the affairs of another village. In light of the facts before the Court, I believe that the Maugaotega family has offered persuasive evidence that the disputed land is their communal property.
It is of course true that within the context of Samoan law and custom, the location of disputed land in another village is not alone determinative of ■ ownership, and that individuals or families can own land in other villages. For example, under the Samoan tradition of ifoga, or atonement, this Court has noted that communal land of the family of a wrongdoer may be given as an expression of sorrow or apology and become the communal property of the victim’s family. Leota v. Faumuina, 4 A.S.R.2d 11, 12 (App. Div. 1987). Such a transfer allows a village to exercise control over land in another village.
*384Additionally, and pertinent to the matter before us, this Court has observed that an American Samoan may acquire land in another village as either his individual property or as communally owned land on behalf of his family. Seva'aetasi v. Fanene, 9 A.S.R.2d 118, 121 (Lands and Titles Div. 1988). In Seva'aetasi the Court conceded that “[bjefore the coming of the United States government the structure of Samoan society was such that families of one village did not acquire land in other villages by original occupation . . . [but that] there are reported instances of acquisition of such land by gift.” Id. The Court observed, however, that after the arrival of the United States government, anyone with at least fifty percent Samoan blood could acquire land for himself or his family in any village, not just the village in which his family or matai title resides, by gift, purchase, or original cultivation. Id. Recognizing, then, as does the majority, that the presumption that land within a particular village belongs to that village may be rebutted by a “persuasively genuine evidentiary explanation,” the issue of ownership turns on the specific facts presented by the parties, and not merely on a general evaluation of the location of the land.
I find that Plaintiffs have offered persuasive evidence demonstrating that the Maugaotega family properly acquired the land in Amaluia through original cultivation. While I recognize that long occupancy of land by one family is not necessarily inconsistent with ownership by another family, so to do I take note that a pattern of settlement provides evidence of land ownership. Leota, 4 A.S.R.2d at 12; Tuiasosopo v. Afoa, 16 A.S.R.2d 90, 94 (Lands & Titles Div. 1990). In the current case, Plaintiffs have shown that the Maugaotega family has resided on and improved upon the land for the past 100 years or more. The land has been used as a Maugaotega family source for planting and harvesting crops since at least 1906. Kalala Leano, a Maugaotega family member, has been on the land since approximately 1949. Alaimanu Kiliona Leano was born on the land, built a home on it nearly 30 years ago, and continues to reside on it. Penehuro Leano built a house on the land in 2003 and continues to reside upon it. That the land has been continuously used by the Maugaotega family for both residential and agricultural purposes creates a pattern of settlement indicating Maugaotega family ownership.
It is true, as the majority observes, that the parties presented contradictory testimony as to whether the Maugaotega family owned the land, or whether they were merely allowed on it with Agasiva permission. Yet, in addition to the potentially “self serving” testimony of both parties, I observe, as does the majority, that the Chief Justice’s September 30, 1907 letter, contained in the file of Maugaotega v. Toilolo, Case No. 8-1906, informed the Agasiva titleholder that the Maugaotega family owned what appears to be the same land, or a *385significant part of it, in question today. While I agree that the letter has no binding effect on the present action, its contents tend to support the version of facts set forth by the Maugaotega family. In turn, by lending greater credibility to Plaintiffs evidence, the letter, coupled with witness testimony, provide a persuasively genuine evidentiary basis establishing Maugaotega family ownership of land in the village of Amaluia justifying injunctive relief.